                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
      v.                                      )       Case No.: 4:18-CR-00011-MFU-RSB
                                              )
SHABBA LARUN CHANDLER,                        )
                                              )
      Defendant                               )

   REPLY MEMORANDUM IN SUPPORT OF DEFENDANT’S EMERGENCY
 MOTION FOR A SEVEN (7) DAY ABEYANCE OF START OF TRIAL AFTER JURY
                      SELECTION/SWEARING IN

           COMES NOW, Defendant Shabba L. Chandler (the “Defendant”), by and through his

 counsel of record, and hereby states as follows for his Reply Memorandum in Support of

 Defendant’s Emergency Motion for a Seven (7) Day Abeyance of Start of Trial After Jury

 Selection/Swearing In:

                                  FACTUAL BACKGROUND

       The Three Deshawn Anthony Statements

           The Government’s theory underpinning the issue before the Court is that the Rollin 60s

Crips gang and the Milla Blood gang joined forces in an attempt to kill a rival blood gang (the

Billys) leader known as PeterRoll. The Government avers that PeterRoll was a target because

he expressed dissatisfaction that the two historically rival gangs had joined forces. To counter

and overcome his “dissatisfaction” with the arrangement between the two rival gangs, they

attempted to lure PeterRoll to Southwyck Apartments (North Hills Court) in Danville, Virginia

so they could ambush and murder him. The plan, however, went awry and an innocent bystander

was killed when he was mistaken for PeterRoll.



                                                  1
       Deshawn Anthony (hereinafter “Anthony”) is the alleged leader of the Milla Bloods

organization. As its leader, it is axiomatic that he should be the most familiar with the

innerworkings of the organization, membership, and daily activities. In June 2017, Anthony was

arrested in Cassell County, North Carolina. Upon his arrest, and in the hope to secure leniency,

he sought out Danville investigators to discuss criminal activity, including the North Hills Court

shooting/murder which forms a central part of the instant criminal case.

       As soon as investigators arrived in North Carolina, Anthony began discussing intimate

details of the Milla organization. He wrote a list of the alleged membership of both the Milla

and Rollin 60s and even describes how the Billys organization was run. At the urging of the

investigators, the interview quickly turned to the North Hills Court murder. Anthony stated that

the dispute which led to the shooting was a battle between the two different blood gangs (i.e.

Milla/Billy). He stated that the dispute originated, in part, because PeterRoll was upset with

Tredarius Keene (a.k.a “Bubs”) for hanging with Kevin Trent (a.k.a. “Badass).

       While claiming he was not present at the shooting, Anthony told investigators that

Demetrius Staten (a.k.a. “Truck”) and Bubs came to his house after the shooting and debated

who fired the fatal shot. A week later, Truck returned to Anthony’s residence and confessed to

firing the fatal shot and being haunted by having watched the victim die. Anthony also provided

information about whom he believed was at North Hills Court at the time of the murder.

       Later in the interview, Anthony claimed that Truck was the de facto leader of the Milla

organization and that a falling out occurred between Truck and Anthony because Truck tried to

have sex with his wife. After providing further details, Anthony, essentially, pinned the bad

actions of the Millas on Truck, which included the fact that Truck was the true culprit of the

murder. Finally, Anthony insisted that he was not present at the North Hills Court murder.


                                                 2
       Approximately three months later, Anthony gave another statement to law enforcement

while in custody. During the interview, investigators pressed Anthony as to his involvement in

recent shootings. Anthony stated that he was aware of the homicide in North Hills Court in

Danville but provided few details. Later, Anthony claimed that he had an alibi for the night of

the would be PeterRoll ambush. In the same interview, Anthony gave little to no information

concerning the Milla organization.

       Four days later, Anthony was interviewed for a third time. Officers unsuccessfully

pressed him for information concerning the North Hills Court murder. The second and third

interviews were conducted by a completely different set of investigators and can fairly be

characterized as the ‘one-sided’ musings of the officers who repeatedly tell Anthony a version of

events which they believe to be accurate but to which they do not really allow him to respond.

       The Defense Attempts to get the First Video and the Government’s Response

       The Government provided various videos in its first several productions which contained

Anthony’s statements. As defense counsel reviewed these videos, consulted with their respective

clients, and continued to review the discovery - it was determined that the first interview and all

files associated with Anthony’s first interview were corrupted.        Upon learning about the

corrupted and unplayable files, several defense attorneys requested that the Government provide

a playable copy. The Government responded that the video was lost or destroyed. As trial

approached, defense counsel renewed their previously given request(s) for a playable copy of the

video. Two days before the start of trial, the Government produced a working copy of the first

interview.

       Within hours of receipt, undersigned counsel herein (along with counsel for Dashaun

Trent, Phillip Miles, and Marcus Davis) reviewed the first interview and outlined the material


                                                 3
differences discussed below. Immediately upon first viewing the “lost/found” video, defense

counsel filed an emergency motion seeking entry of an order granting an abeyance of the

commencement of trial following the selection and swearing of the jury. The Government filed

its response on October 8, 2019.

       In its response, the Government argued that the defense was provided with a written

statement of the first interview and that much of the information inculpates three of the Crips

Defendants. The Government further argued that Anthony’s statement of facts (prepared by the

Government) contradicts his statements in the first interview. Finally, the Government argued

that Anthony will not likely be called as a witness and thus the defense request is without merit.

In fact, it is the arguments of the Government which lack merit. Moreover, the Government fails

to recognize and ignores the fact that this situation was wholly created by its inability to secure

(and provide) a working copy of the video until two days before trial.

                              ARGUMENTS & AUTHORITIES

       I.      THERE ARE SIGNIFICANT AND MATERIAL                                 DIFFERENCES
               BETWEEN ANTHONY’S VARIOUS STATEMENTS

               a. The Material Differences Mandate a Continuance of the Start of the Trial

       To gain a complete appreciation for the material differences between the various

statements, the Court should watch the entirety of each statement. They are summarized as

follows:

Statement 1                        Statement 2                     Statement 3


Discusses North Hills Court        No meaningful discussion        No meaningful discussion
shooting                           of the shooting.                of the shooting.




                                                 4
Claims Truck was the            No claim                           No claim
shooter

Claims Truck was de facto       No leadership discussion           No leadership discussion
leader of Milla Bloods

States that it was Blood v.     No discussion as to cause of       No discussion as to cause of
Blood issue                     shooting                           shooting

Provides membership list of     No discussion of gang              No discussion of gang
Milla organization and          organization                       organization
discusses gang organization
in Danville

Requests leniency               States he has an alibi             States he has an alibi

Claims he is a member of        No claim                           No claim
the Mad Stone Bloods


       These statements contain material differences and a written summary is no substitute for

the spoken word, facial nuances, and demeanor of a key alleged co-conspirator. The first

interview is the only meaningful statement that Anthony made concerning these events until he

signed a statement of facts prepared by the Government.        Thus, it is imperative that defense

counsel have an opportunity to adequately review the statement and conduct a thoughtful review

of its contents as compared to the multiple other statements made by Anthony.

               b. The Statement is Not the Only Meaningful Material Contained in the First
                  Videotaped Interview

       The Government’s arguments and the production of a one paragraph writing

memorializing the first interview ignore the fact, that during the interview, Anthony authors a

purported gang roster containing the names of individuals said to be members of the Rollin 60s

Crips and Milla Bloods. That one paragraph writing, attached as Exhibit 1 to the Government’s

Reply in Opposition, makes no mention of the gang roster. Critically, some (but not all) of the


                                                5
Defendants learned of the existence of this writing for the first time on October 6, 2019 (one day

before trial) when they were able to finally view the video. The start of the trial should be delayed

togive the Government time to locate this writing and so that the Defendants can inspect its

content.

       II.     DEFENSE COUNSEL NEEDS ADDITIONAL TIME TO INVESTIGATE
               THE DETAILS SURROUNDING THE FIRST STATEMENT AND ITS
               ALLEGATIONS

       For the Government to disclose this type of critical evidence on the eve of trial is, at best,

troubling. The ‘trouble’ is compounded in the instant case because the penalties faced by these

defendants (mandatory life in some cases) are so draconian. This is not routine evidence. To the

contrary, this is a statement by the leader of an organization with whom each and every Defendant

on trial is alleged to have conspired in order to commit murder in aid of racketeering. The

evidence bears directly on whether or not Anthony will be a defense witness and impacts the

Government’s trial narrative in the most critical way. The newly disclosed information in the

videotape must be investigated so that defense counsel can fulfill their ethical duties and due

diligence under the Fifth and Sixth Amendments.

       III.    THE GOVERNMENT’S ARGUMENTS ARE MERITLESS

       The Government argues that the video has no real value as it inculpates at least three (3)

Crips defendants. This is shortsighted and completely overlooks the fact that there are eight (8)

defendants on trial and the video is potentially exculpatory to each of those defendants. For

example, if the Government is correct and Anthony’s statement of facts is accurate, would it not

be important to the Court and the Defendants that it is contradicted by his first statement to law

enforcement? Should the Defendants not be permitted to investigate the claims that




                                                  6
 Anthony was telling the truth when he sought out law enforcement from Virginia, while

 detained in North Carolina and volunteered evidence regarding a murder? Any defendant not

 mentioned by Anthony in the video has a strong claim to assert that he was telling the truth and

 that he/she was not present at the North Hills Court murder. The video contains exculpatory

 information and could potentially lead to additional exculpatory evidence- as outlined herein.

       The Government also argues that defense counsel cannot use the newly discovered

statement to impeach its witnesses. We disagree. The fact that the video was shown to other

Government witnesses in an effort to ensure their cooperation is highly relevant and ripe for

cross-examination. It goes to both motive and bias. The cooperating witnesses to whom the

video was shown (some of whom may be unknown to defense counsel due to a lack of time to

investigate) could be called to testify and explain how the video impacted their desire to

“assist” the Government and whether or not it influenced his or her decision to cooperate. Simply

put, time is needed to ensure that a proper investigation is conducted to determine a whole host

of issues involving this newly disclosed evidence.

                                         CONCLUSION

       This is a case, for some defendants, where the permanent deprivation of liberty hangs in

the balance. In such matters, haste should be avoided and thoroughness should be the watchword.

A meaningful, but short, continuance of the start of the trial will ensure that each defendant receives

a fair trial within the full panoply of protections afforded by the Fifth and Sixth Amendments.

                                                       Respectfully submitted,

                                                       SHABBA LARUN CHANDLER

                                                       By: /s/      Aaron Balla Houchens___
                                                                 Of Counsel




                                                  7
Jeffrey L. Dorsey, Esq. (VSB #32702)
JEFFREY L. DORSEY, P. C.
25 Library Square
Salem, Virginia 24153
(540) 389-8800 (telephone)
(540) 389-7122 (facsimile)
jeff@dorseylawfirm.com

Aaron B. Houchens, Esq. (VSB #80489)
AARON B. HOUCHENS, P.C.
111 East Main Street
P.O. Box 1250
Salem, Virginia 24153
540-389-4498 (telephone) 540-339-
3903 (facsimile)
aaron@houchenslaw.com

       Counsel for Defendant

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th of October 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, and the foregoing was electronically transmitted

through the CM/ECF system to the following CM/ECF participants:

       Ronald Huber, Esq.
       Heather L. Carlton, Esq.
       Assistant United States Attorneys
       U.S. Attorney's Office for the Western District of Virginia
       U.S. Courthouse and Federal Building
       255 West Main Street
       Charlottesville, Virginia 22902
       ron.huber@usdoj.gov
       heather.carlton@usdoj.gov

                                                            /s/      Aaron Balla Houchens___




                                                8
